IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00355-CV

WILLIAM M. WINDSOR,
                                                            Appellant
v.

SAM ROUND,
                                                            Appellee


                           From the 378th District Court
                               Ellis County, Texas
                              Trial Court No. 88611


                                       ORDER


         A document entitled “Appellant’s Brief” was received from appellant, William

M. Windsor and filed with the Court on June 25, 2015. Windsor’s brief in this matter is

premature. Neither the clerk’s record nor the reporter’s record in this appeal have been

filed.   An appellant’s brief is not due until 30 days after the clerk’s record or the

reporter’s record is filed, whichever is later. TEX. R. APP. P. 38.6. Because it was filed

before the clerk’s record and reporter’s record were even prepared, the “brief” does not
contain the necessary references to the official record to be a proper brief. See TEX. R.

APP. P. 38.1. Accordingly, the “Appellant’s Brief” is stricken.




                                          PER CURIAM

Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
Brief stricken
Order issued and filed July 16, 2015




Windsor v. Round                                                                   Page 2